Appeal by the defendant from a judgment of the County Court, Putnam County (Braatz, J.), rendered July 5, 1989, convicting her of criminal possession of a controlled substance in the fifth degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
During the defendant’s plea allocution, the court made no promise to her concerning the sentence but plainly told the defendant that it would determine the sentence after receipt of the probation report. The defendant repeatedly and un*691equivocally assured the court that no promises had been made by anyone concerning the conditions of the plea. Prior to sentencing, however, the defendant sought to withdraw her plea, alleging that it was entered upon the misadvice of counsel that she would receive a sentence of probation. Because the minutes of the plea flatly refute this claim and indicate that the defendant misled the court, the application was properly denied without a hearing (see, People v Frederick, 45 NY2d 520; People v Selikoff, 35 NY2d 227). Moreover, there is no indication in the record that the plea was otherwise improvident or baseless (see, People v Harris, 61 NY2d 9; People v Caban, 131 AD2d 863). Bracken, J. P., Lawrence, Eiber, Harwood and Rosenblatt, JJ., concur.